Citation Nr: 1748743	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-25 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a right ankle disorder.

4. Entitlement to service connection for a right foot disorder.

5. Entitlement to service connection for a bilateral shoulder disorder.

6. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran had active service in the Army National Guard from September 1969 to January 1970 and in the United States Air Force from January 2004 to February 2005. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In August 2011, the RO issued a rating decision that increased the Veteran's rating for PTSD to 50 percent, effective February 10, 2010.  A November 2015 rating decision increased the Veteran's rating to 70 percent, effective February 10, 2010.  However, as these grants do not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board. AB v. Brown, 6 Vet. App. 35 (1993).
  
These claims were previously before the Board in June 2014, at which time they were remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to an increased rating for PTSD and TDIU are decided below. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 

FINDINGS OF FACT

1.  The Veteran as likely as not has total social and occupational impairment due to his PTSD.

2.  In view of the 100 percent schedular rating for PTSD, there is no longer a case or controversy on the question of the Veteran's entitlement to TDIU.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 100 percent for PTSD are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

2.  The question of whether the Veteran is entitled to an award of TDIU is now moot, warranting dismissal of the appeal as to this aspect of the claim. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, the Veteran's claims are granted, no further discussion the VCAA is warranted. 


Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4 (2016). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2016).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

PTSD is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders that provide for the following: 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126 (a). Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 (b). It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2016).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, "and, if so, the "equivalent rating will be assigned." Id. The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

The Veteran underwent a VA examination for his PTSD in September 2010.  The Veteran reported that he felt withdrawn and emotional. He drinks and has lost jobs, filing for bankruptcy, and is unable to maintain a relationship.  He had difficulty sleeping and avoids the new and video games involving shooting.  The Veteran stated that he lived alone after his 30 year marriage ended and he had no relationship with his only son.  The Veteran was working a seasonal job and his job performance was noted to be "okay."

A mental status examination showed his behavior was forlorn, speech was slow, hesitant, and monotonous, mood was depressed, and affect was flat.  There were no indications of depersonalization or derealization and no hallucinations or delusions.  The Veteran's thought process was circumstantial and tangential.  He had no obsessions but was preoccupied with his deteriorating mental health.  There were no delusions or homicidal or suicidal ideations.  The Veteran was fully oriented with normal attention concentration, memory, thinking, and judgment.  The Veteran was diagnosed with PTSD and depressive disorder and assigned a GAF score of 50.  The examiner opined that the Veteran's symptoms were in the serious range. His psychiatric symptoms mildly to moderately interfere with employment functioning and moderately to seriously interfere with social functioning.  Regarding effect on employment, the examiner noted that the Veteran reported himself as a good worker, with an occasional decrease in work efficiency and inability to perform tasks due to his symptoms.  Socially, he had no hobbies or friends, although he sees extended family occasionally. 

In a May 2011 letter, the Veteran's social worker stated that she had been treating the Veteran for individual psychotherapy for one and a half years.  She opined that he carries a diagnosis of PTSD that is severe enough that the Veteran would not be able to maintain employment.  Specifically, in the prior few months, the Veteran's depressed increased and his functioning at home decreased.  He reported symptoms of crying, sadness, frustration, irritability, anger, lack of motivation, social isolation, insomnia, loss of appetite, difficulty maintaining employment, avoidance of the news and other triggers, increased startle reflex, lack of trust, estrangement from family, hyperalertness, intrusive thoughts, hopelessness, emotional numbing, and nightmares.  She also noted that the Veteran recently reported auditory hallucinations.  She opined that the Veteran's case warrants consideration of permanent unemployability.  

In an April 2012 mental health treatment record, the Veteran's symptoms were noted to be more severe than originally considered.  Specifically, the Veteran reported extremely disturbing intrusive thoughts of his wartime experience.  The clinician noted functional problems and major impairments vocationally, educationally, and with family.  The Veteran also experienced nightmares and exaggerated startle reflex that significantly impacted his life.  He was assigned a GAF score of 40. 

A June 2012 treatment record shows the Veteran was feeling depression, anxious, and worried.  He had resumed drinking alcohol to cope with his symptoms.  He experienced crying spells, but denied suicidal thoughts.  His sleep was poor with nightmares.  He reported that he lost his job, his family, was financially stressed, and had to file for bankruptcy.  A mental status examination showed that the Veteran was prompt, casually dressed, alert, vigilant, fully oriented, with a tense affect and depressed mood.  He denied suicidal or homicidal ideations.  His memory was intact with fair insight and judgment.  

The Veteran was afforded a VA examination in October 2014.  The examination report showed the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  His symptoms of PTSD were reported as difficulty in adapting to work, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, difficulty in adapting to a work like setting, disturbances of motivation and mood, flattened affect, difficulty in establishing and maintaining effective work and social relationships, panic attacks (less than weekly), panic attacks (weekly), depressed mood, chronic sleep impairment, and anxiety.  The examiner noted that he was displaying moderate to severe symptoms of PTSD and depression.  He opined that the

Veteran is displaying moderate to severe symptoms of PTSD and depression.  He is extremely socially isolated, due to his anxiety and irritability, such that he currently has no meaningful relationships. From a mental health perspective, his employment is limited to jobs where he can work primarily alone, due to severe difficulty tolerating being around other people because of his irritability and tendency towards verbal outbursts. His duties would have to be quite rote/routine, due to problems with concentration. He would have to have an extraordinarily understanding, nonconfrontational supervisor, as otherwise his tendency towards verbal outbursts would again result in firing. He is no longer able to work in his prior field of pest control, as his PTSD makes him unable to tolerate killing animals.

Having considered all the evidence of record and the applicable law, with resolution of the doubt in favor of the Veteran, the Board finds that an initial rating of 100 percent for PTSD is warranted.  The evidence shows that the Veteran was socially isolated and unable to maintain relationships with family and friends.  

Regarding total occupational impairment, the Board notes that although the September 2010 VA examination showed Veteran engaged in seasonal employment, the Board considers this marginal employment.  The Veteran was fired from his full-time position in 2010.  The May 2011 opinion by the Veteran's social worker indicates that he was unemployable. Finally, by June 2012, it was noted that the Veteran lost his job.  Therefore, with resolution of the doubt in favor of the Veteran, his PTSD manifested as total occupational and social impairment throughout the entire period on appeal and the Veteran's claim for an increased 100 percent rating is granted. 

TDIU

During the entire period on appeal, the Veteran's combined disability evaluation is 100 percent. When a Veteran has a 100 percent rating under the Schedule for Rating Disabilities, that Veteran is considered totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994). If VA finds a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). Therefore, the issue of entitlement to a TDIU is moot.

The Board recognizes that, pursuant to Bradley v. Peake, 22 Vet. App. 280 (2008), under some circumstances a schedular 100 evaluation does not necessarily render a claim for a TDIU moot. A Veteran may be entitled to special monthly compensation benefits, under some circumstances, if he or she first demonstrates that a separate disability supports a TDIU independent of a 100 percent disability rating. Id. at 294; see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999). However, such a scenario is not present here, as the Veteran's 100 percent rating for PTSD considers his total occupational impairment and his none of his additional service- connected disabilities, including bilateral tinnitus, bilateral hearing loss, and tinea pedis of the right foot, separately or combined, render him unemployable.


ORDER

An initial rating of 100 percent for PTSD is granted, subject to the regulations governing the payment of monetary awards. 

A TDIU claim is dismissed as moot. 

REMAND

Remand is necessary to obtain afford the Veteran addendum VA opinions.  

The Veteran was afforded VA examinations regarding his claims of service connection for low back, bilateral shoulder, right ankle, and right foot claims in October 2014.  Regarding the claims disorders, the examiner opined that they were not due to service or any incident thereof, as the Veteran's November 2004 post-deployment health assessment was silent for claims of musculoskeletal or orthopedic disorders.  However, the available post-service treatment records show the Veteran complained of pain since service.  The examiner's opinions fail to consider the Veteran's lay statements regarding his symptoms.  Therefore, an addendum opinion is necessary.  

Additionally, regarding his claim of service connection for a bilateral shoulder disorder, the examiner notes shoulder strain and some limitation of motion.  However, in his opinion, the examiner stated that there is "no diagnosis of a shoulder condition in [] current primary care records." Therefore, upon remand, the examiner must opine whether the Veteran has a diagnosed shoulder disorder.  

Finally, the most recent VA treatment records in the claims file are from 2010.  Therefore, upon remand any outstanding relevant records must be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Any relevant outstanding treatment records must be associated with the claims file.  The Veteran's assistance in identifying and obtaining any treatment records should be solicited as needed.  All attempts to obtain records should be documented in the claims file.

2.  Return the claims file to the VA examiner who conducted the October 2014 VA examinations.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner must provide all relevant diagnoses of lumbar spine, bilateral shoulder, right ankle, and right foot disorders.  If there is no basis to assign a diagnosis, the rationale should be clearly set out.

For each diagnosis, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  Again, a complete rationale for any opinion rendered would be of great assistance in adjudicating the claims.

3.  After the development requested has been completed, the RO should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND. If the opinions are deficient in any manner, the RO must implement corrective procedures at once.

4.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal. If a benefit sought is not granted, provide the Veteran a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


